t c summary opinion united_states tax_court richard mark hilton petitioner v commissioner of internal revenue respondent docket no 3588-06s filed date richard mark hilton pro_se matthew a houtsma for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code unless otherwise indicated subsequent section references are to the internal_revenue_code as in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure and a sec_6662 accuracy- related penalty of dollar_figure after concessions the issues for decision are whether petitioner failed to report as income a distribution from an individual_retirement_account ira in whether petitioner received cancellation_of_indebtedness_income in and whether petitioner is liable for a sec_6662 accuracy-related_penalty background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in boulder colorado petitioner and his spouse filed jointly for a form_1040 u s individual_income_tax_return 1respondent concedes that the distribution of dollar_figure from petitioner’s medical_savings_account in is not includable as income because petitioner substantiated that the distribution was spent on medical_expenses petitioner concedes that the distribution of dollar_figure from a traditional_ira managed by gabelli asset fund in is income petitioner also concedes that the distribution of dollar_figure is subject_to a 10-percent additional tax under sec_72 for early withdrawal on date petitioner received a distribution of dollar_figure from a traditional_ira managed by franklin templeton bank trust distribution on date petitioner deposited approximately dollar_figure of the dollar_figure may distribution back into the same franklin templeton account petitioner did not include any of the distribution as income on the return in petitioner had dollar_figure of debt canceled by american express centurion bank american express petitioner did not include the amount of the canceled debt as income on the return respondent subsequently issued to petitioner and his spouse a statutory_notice_of_deficiency for determining that they failed to include in their income the distribution and the amount of the canceled debt respondent also determined that the distribution was subject_to a 10-percent additional tax under sec_72 for early withdrawal respondent indicated on the deficiency_notice that the proposed changes to income would reduce the amount of itemized_deductions on schedule a itemized_deductions and the claimed child tax_credits discussion the commissioner’s determinations are presumed correct and generally taxpayers bear the burden of proving otherwise rule a 290_us_111 tax deductions are a matter of legislative grace with the taxpayer bearing the burden of proving entitlement to the deductions claimed rule a 503_us_79 whether the distribution is includable in income generally any amount_paid or distributed out of an ira is includable in gross_income in the year received sec_408 petitioner asserts that the distribution is not income arguing that the distribution is a loan-type situation permitted under the code and by the internal_revenue_service for self-employed individuals petitioner claims that his intent was to borrow from the ira for his business venture and to repay the ira at a later date respondent argues that the distribution is income because petitioner did not roll the distribution into an eligible ira within days from receipt as required by sec_408 the court agrees with respondent 2petitioner has not raised the issue of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations this court concludes that sec_7491 does not apply because petitioner has not produced any evidence that establishes the preconditions for its application pursuant to sec_408 a distribution to the individual for whose benefit an ira is maintained is excluded from gross_income if the entire amount is paid into an ira an individual_retirement_annuity or an eligible_retirement_plan for the benefit of the same individual within days petitioner concedes that he knew that there is a 60-day requirement to make a nontaxable rollover petitioner testified that his intent however was not to roll over the distribution petitioner wanted to transfer the distribution into a type of retirement investment that would permit him to take the funds out as a loan and not as a taxable_distribution regardless of petitioner’s intent the distribution is treated as income unless it complies with the 60-day rollover requirement under sec_408 or with another exception enumerated under sec_408 it was approximately months from petitioner’s receipt of the distribution before he deposited dollar_figure of the original dollar_figure distribution into an ira the distribution is income because petitioner did not make a rollover into an ira of any of the distribution within the 60-day period required by sec_408 and no other exceptions apply moreover the distribution is subject_to a 10-percent additional tax under sec_72 for early withdrawal since petitioner stipulated that none of the exceptions under sec_72 applies cancellation_of_indebtedness_income gross_income includes income from the cancellation of indebtedness sec_61 respondent contends that petitioner had cancellation_of_indebtedness_income of dollar_figure from american express petitioner claims that there was no cancellation of debt because the debt was already paid he contends that american express made a miscalculation implying that the cancellation was actually a correction to his account petitioner however failed to offer any evidence to show that the debt was paid there is also no evidence that any of the exclusions under sec_108 applies therefore petitioner had cancellation_of_indebtedness_income of dollar_figure in sec_6662 accuracy-related_penalty respondent determined that petitioner is liable for an accuracy-related_penalty under sec_6662 sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to any one of various factors including negligence or disregard of rules or regulations and a substantial_understatement_of_income_tax see sec_6662 and negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement includes an understatement_of_tax that exceeds the greater of percent of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs the commissioner bears the burden of production sec_7491 sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id reliance on the advice of a professional tax adviser does not necessarily demonstrate reasonable_cause and good_faith id for a taxpayer to rely reasonably upon advice so as to negate a sec_6662 accuracy-related_penalty determined by the commissioner the taxpayer must prove by a preponderance_of_the_evidence that the taxpayer meets all of the following requirements the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment see 115_tc_43 affd 299_f3d_221 3d cir ellwest stereo theatres inc v commissioner tcmemo_1995_610 petitioner testified that he sought informal tax_advice from a mr randolph ostensibly a tax professional at the time he received the distribution petitioner however did not call mr randolph as a witness nor did he introduce evidence which would allow the court to evaluate mr randolph’s expertise petitioner has not established that mr randolph was a competent professional who had sufficient expertise and information to justify reliance petitioner substantially understated his tax_liability for since the understatement exceeded the greater of percent of the tax required to be shown on the return or dollar_figure the court concludes that respondent has produced sufficient evidence to show that the accuracy-related_penalty under sec_6662 is appropriate nothing in the record indicates petitioner acted with reasonable_cause and in good_faith respondent’s determination of an accuracy-related_penalty under sec_6662 is sustained to reflect the foregoing decision will be entered under rule
